Citation Nr: 0807682	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right axilla lipoma 
(claimed as liposarcoma) as due to herbicide exposure (Agent 
Orange).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  What evaluation is warranted for hyperactive vascular 
disease from March 5, 2003?

4.  What evaluation is warranted for Osgood-Schlatter's 
disease of the right knee from March 5, 2004?

5.  What evaluation is warranted for Osgood-Schlatter's 
disease of the left knee from March 5, 2004?

6.  Entitlement to an increased rating for Type II diabetes 
mellitus associated with herbicides exposure, currently rated 
20 percent disabling.  


7.  Entitlement to recognition of the veteran's daughter, 
K.J., as a helpless child based upon having permanent 
incapacity for self-support prior to age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2004 
(claims involving service connection for right axilla lipoma; 
and increased ratings for hypertensive vascular disease, 
Osgood-Schlatter's disease of the right and left knee, and 
Type II diabetes mellitus), March 2005 (helpless child 
claim), and March 2006 (PTSD claim) issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In part, the October 2004 rating decision granted service 
connection for hypertensive vascular disease (assigning a 
noncompensable evaluation from March 5, 2003) and for Osgood-
Schlatter's disease of the right and left knees on the basis 
of aggravation (assigning a 10 percent evaluation for both 
from March 5, 2004).  The RO, in an August 2005 rating 
decision, increased the rating assigned for hypertensive 
vascular disease to 10 percent, effective from March 5, 2004.  

As the veteran perfected an appeal to the initial ratings 
assigned following the above-noted grants of service 
connection, the Board has characterized these issues in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of service connection.  These claims have 
been characterized as shown on the title page of this 
decision.

In May 2005 the veteran testified at a local RO hearing.  In 
February 2007 he presented testimony before the undersigned 
at a hearing conducted at the RO (a Travel Board hearing).  
Transcripts of both hearings are contained in the claims 
folders.


FINDINGS OF FACT

1.  The veteran's right axilla lipoma (claimed as 
liposarcoma) was not manifested in service, and is not shown 
to be related to his service, including any Agent Orange 
exposure therein; liposarcoma has not been diagnosed.  

2.  The veteran did not engage in combat with the enemy, and 
there is no independently verifiable evidence to corroborate 
his report of in-service stressors upon which a diagnosis of 
PTSD was based.

3.  Since March 5, 2003, the veteran's hypertensive vascular 
disease has not been manifested by a predominant diastolic 
blood pressure of 110 or more, or by a predominant systolic 
pressure of 200 or more.

4.  Since March 5, 2004, neither the veteran's right nor left 
knee disability has been manifested by evidence of slight 
instability or subluxation; flexion limited to 30 degrees; or 
extension limited to 15 degrees, even taking into account his 
complaints of pain.

5.  The veteran's Type II diabetes mellitus requires the 
taking of oral hypoglycemic agents, diet restrictions, and 
insulin use but does not require him to regulate his 
activities.

6.  K.J., the veteran's daughter, was born in June 1976 and 
her 18th birthday was in June 1994.

7.  The competent clinical evidence of record fails to 
demonstrate that, at the time of her 18th birthday, K.J. 
suffered from a physical or mental defect rendering her 
permanently incapable of self-support.


CONCLUSIONS OF LAW

1.  Service connection for a right axilla lipoma (claimed as 
liposarcoma), claimed as due to Agent Orange exposure, is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The criteria for a rating in excess of 10 percent for 
hypertensive vascular disease from March 5, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 
(2007).

4.  Since March 5, 2004, the veteran has not met the criteria 
for a disability rating in excess of 10 percent for Osgood-
Schlatter's disease of the right knee.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5259, 
5260, 5261 (2007).

5.  Since March 5, 2004, the veteran has not met the criteria 
for a disability rating in excess of 10 percent for Osgood-
Schlatter's disease of the left knee.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5259, 
5260, 5261 (2007).

6.  The criteria for the assignment of an evaluation in 
excess of 20 percent for Type II diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.3, 4.7, 4.119; Diagnostic Code 7913 (2007).

7.  The veteran's daughter, K.J., is not a helpless child of 
the veteran within the meaning of the law.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence 
mailed in May and December 2004, October 2005, and September 
2006; and as part of statements of the case (SOCs) issued in 
January and November 2005, June 2006, and February 2007 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The SOCs in January 
2005 and February 2007 informed the veteran of the specific 
rating criteria which would provide a basis for the instant 
increased rating matters.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The above-cited SOCs 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claims (with the exception 
of the increased rating claim concerning Type II diabetes 
mellitus) were subsequently readjudicated in a December 2006 
supplemental SOC (SSOC).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

Correspondence of April 2006 also provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  This included the 
opportunity to present testimony at two hearings.  The record 
in its entirety demonstrates that he had knowledge of the 
requirements for higher ratings.  He was also provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

The Board will first address those issues pertaining to the 
veteran's disability claims and then address helpless child 
issue.  

Factual Background

The veteran claims that he has right axilla lipoma as a 
result of being exposed to Agent Orange in Vietnam.  See 
December 2004 notice of disagreement (NOD).  The veteran's 
initial claim for service connection characterized this 
claimed disorder as liposarcoma.  See VA Form 21-526, 
received in March 2004.  He also claims that he has PTSD as a 
direct result of various stressors related to his service in 
Vietnam.  See VA Form 9, received in August 2006.  He further 
essentially contends that the disability ratings assigned to 
all of his service-connected disorders currently the subject 
of the appeal before the Board should be higher than 
currently assigned.  

Service medical records are negative for complaints, 
treatment, or diagnosis of either right axilla lipoma or 
psychiatric-based disorders, including PTSD.  The October 
1965 pre-induction examination does show findings related to 
healed right Osgood-Schlatter's disease, and a February 1968 
treatment record includes a reference to Osgood-Schlatter's 
disease of the left knee.  

The veteran's DD214 shows that his military occupational 
specialty (MOS) was radio operator.  

Private medical records on file include a March 1993 progress 
note which includes diagnoses of hypertension, and right 
axillary mass "probable" lipoma.  An April 1996 note 
includes blood pressure findings of 110/70.  A January 1998 
medical record includes diagnoses of lipoma; non-insulin 
dependent diabetes; and hypertension, well controlled.  
Review of a July 2000 treatment note shows that the veteran 
was being seen for follow-up concerning his hypertension and 
diabetes.  The diagnoses included poorly controlled 
hypertension and non-insulin dependent diabetes.  The veteran 
was prescribed medications for control of his blood pressure 
as well as for his diabetes.  

A private MRI [magnetic resonance imaging] report dated in 
July 2000 notes findings reflective of right knee Osgood-
Schlatter's disease and mild osteoarthritic changes.  

A private MRI report dated in September 2001 notes a clinical 
history of right axillary swelling and pain.  The diagnosis 
included a lipoma (measuring 12 by 7 by 12 centimeters) 
within the right axilla displacing the axillary vessels and 
nerves inferiorly.  The examiner added that the findings 
mostly likely represented a lipoma, and that given its large 
size liposarcoma could not be excluded but was considered 
less likely to exist.  

The report of a VA orthopedic examination dated in September 
2004 shows that the veteran provided a history of pre-service 
bilateral knee pain.  He complained of right knee swelling, 
and of giving way once or twice a week.  Such symptoms were 
not reported for his left knee.  

Examination showed right knee range of motion from 0 to 130 
degrees.  Tenderness was noted.  Slight crepitus was observed 
with flexion, but no laxity was reported.  The left knee 
range of motion was also from 0 to 130 degrees.  Tenderness 
was again noted, but the left knee exhibited neither crepitus 
nor laxity.  The supplied diagnoses included Osgood-
Schlatter's disease of the bilateral knees with moderate 
disability with progression, status post scoping operation of 
the right knee in 1994 for degenerative changes, and 
degenerative arthritis of the right knee reflected on MRI.  
The examiner opined that pain was present, worse on the right 
knee.  This pain affected the veteran's daily activities, 
including work.  No additional limitation with repetitive use 
and no additional limitation during flare-up was reported; 
also, instability as to either knee was not found.  

The report of a September 2004 VA diabetes mellitus 
examination shows that the veteran was on a diet and taking 
certain prescribed medications (Metformin, Glucotrol, and 
Actos).  The veteran's lipoma was noted to have been biopsied 
in 1999 at which time no malignancy was found.  He was noted 
to have declined any kind of operative removal.  It was 
reported that the veteran had worked as a mechanic for many 
years.  The supplied diagnoses, in pertinent part, were Type 
II diabetes mellitus, non-insulin dependent, uncontrolled; 
and hypertensive vascular disease, secondary to diabetes, 
uncontrolled.  Lipoma of the right axilla was also diagnosed.  

A September 2005 VA outpatient treatment record includes 
diagnoses of diabetes (not optimally controlled), 
hypertension (not optimally controlled), and PTSD.  A blood 
pressure findings of 158/100 was included.  

As part of a VA Form 21-0781 received by VA in November 2005 
the veteran related stressors that he claimed had caused his 
PTSD.  He reported that while in Vietnam in 1976 he knew 
people who had been seriously injured or killed.  He added 
that he constantly faced incoming artillery and mortar 
attacks.  The veteran also claimed to have shot at, or 
directed fire towards, the enemy while in convoys.  

Personnel records on file place the veteran with the 595th 
Signal Company in Vietnam from June 1967 to June 1968.  In 
this case, the service records do not show the veteran 
engaged in combat.  

The veteran was informed in January 2006 that more detailed 
information was needed for VA to attempt to verify his 
claimed stressors.  He responded by letter dated later in 
January 2006.  The veteran indicated that the Vietnam War 
took place several decades ago, and that as a result he was 
unable to remember units, locations, and assignments from 
that time.  

A March 2006 VA Memorandum written by the RO's U.S. Army and 
Joint Services Records Research Center (JSRRC) reflects a 
formal finding that insufficient information had been 
received from the veteran required to verify the stressful 
events described.  The efforts undertaken by VA to attempt to 
verify the veteran's claimed stressors were clearly set out.  
VA essentially found that all efforts to obtain the needed 
information had been exhausted, and that any further attempts 
would be futile.  

An August 2006 VA mental health consult outpatient progress 
note shows that the veteran informed the examiner that he had 
had symptoms of PTSD since returning from Vietnam, and had 
been able to manage these symptoms until the previous year.  
Based on history provided by the veteran, the examiner noted 
on the report that the veteran had combat exposure and that 
he essentially suffered from combat trauma.  PTSD was 
diagnosed.  

As part of a VA Form 9 received in August 2006 the veteran 
informed VA that while in convoys in Vietnam he had to avoid 
enemy sniper fire.  He added that while in Lakaye, Vietnam on 
New Years Eve 1967, while relaxing in his tent barracks 
listening to music, his position came under enemy mortar 
attack.  He mentioned that everyone there took cover in 
bunkers.  The veteran also mentioned that he still possessed 
the reel to reel recording from that "terrifying night," 
upon which, he alleged, could clearly be heard the sounds of 
attack and soldiers running for cover.  A compact disc, 
provided the Board at the time of the veteran's February 2007 
hearing, and purporting to be a copy of this reel to reel 
recording, is of record.  The veteran also claimed that while 
in Vietnam he feared being attacked by local Vietcong who 
during the day performed various jobs within his Army post.  
Another claimed stressor asserted by the veteran was his duty 
in his communications capacity of informing those stateside 
of the deaths of fellow soldiers who were killed in action.  

Review of another VA progress note dated in August 2006 shows 
that a blood pressure reading of 142/90 was supplied.  The 
veteran was reported to be now ready to start insulin.  The 
supplied diagnoses included diabetes mellitus, without 
mention of complication; the use of 10 units of insulin at 
night was noted.  Hypertension and PTSD were also diagnosed.  

An October 2006 VA progress note shows that X-ray examination 
of the veteran's knees was normal.  Chronic bilateral knee 
pain and Osgood-Schlatter's disease were diagnosed.  The 
veteran was noted to be a good candidate for knee braces.  
Examination showed lack of full knee extension.  No swelling 
was observed.  Bilateral knee pain was diagnosed.  

Review of an October 2006 VA hypertension examination report 
shows that due to his diabetes mellitus disorder the veteran 
was on a restricted diet.  He mentioned that he walked for 45 
minutes a week for exercise.  He reported never having to 
restrict his activity.  He also noted that he used insulin on 
a daily basis.  The veteran was also shown to take daily 
medications for treatment of his hypertension.  A blood 
pressure finding of 160/100 was reported.  The diagnoses 
included Type II diabetes mellitus, with insulin use; 
exogenous obesity; and essential hypertension.  

The report of a VA orthopedic examination conducted in 
November 2006 shows that the veteran complained of daily 
bilateral knee pain.  He claimed that his knee pain 
interfered with his daily activities, such as walking and 
kneeling, but that there were no additional limitation with 
flare-ups.  July 2006 X-ray examination of the knees was 
reported to be negative.  

Examination of the knees showed neither deformity, swelling, 
nor palpable tenderness.  Range of motion testing showed 
bilateral flexion from 0 to 90 degrees and 0 degrees 
extension, both with pain.  Neither laxity nor instability 
was reported.  Active range of motion did not produce any 
weakness, fatigue, or incoordination with repetitive 
movements.  The supplied diagnosis was bilateral Osgood-
Schlatter's disease with chronic knee pain.  A blood pressure 
reading of 220/120 was also included as part of the 
examination report.  

A November 2006 VA outpatient treatment note includes a 
reference to a blood pressure reading of 138/100 in September 
2006, and 160/80 in November 2006.  

As reported above in the INTRODUCTION, the veteran provided 
testimony in February 2007 at a hearing conducted by the 
undersigned at the RO.  He testified that he first noticed 
his lipoma in about 1970, and that it progressively got 
bigger in the 1980's.  See page five of hearing transcript.  
He mentioned that a biopsy of the lipoma in the 1990's was 
benign.  See page six of transcript.  He attributes this 
lipoma to exposure to Agent Orange while in Vietnam.  See 
page eight of transcript.  The veteran reported as stressors 
causing him to have PTSD his being exposed to sniper fire and 
mortar attacks.  See page 11 of transcript.  He added these 
mortar attacks occurred while stationed at compounds "Zeon" 
(from June to July 1967) and "Lickay" (from July 1967 to 
March 1968)  See pages 12 and 13 of transcript.  Regarding 
his service-connected hypertension disorder he testified that 
self testing of his blood pressure usually revealed diastolic 
findings in the 90's, with systolic findings typically 
between 150 and 160.  See page 32 of transcript.  Concerning 
his knees, he noted that his right was worse than his left.  
He also complained of right knee instability, but not of left 
knee instability.  See pages 34, 36, and 39 of transcript.  

A March 2007 VA mental health outpatient clinic note includes 
a diagnosis of PTSD.  The veteran reported that he returned 
from Vietnam a "changed man," and that his psychiatric 
problems caused his wife to commit suicide in 1971.  

An undated document on letterhead stationary from HealthFirst 
Medical Group, Green Oaks Clinic, includes blood pressure 
readings dated from June 2004 to February 2007.  The 
following results, from June 2004 to February 2007 are:  
152/102, 170/102, 150/90, 150/90, 142/86, 124/90, 140/90, 
150/100, 120/70, 130/80, and 140/92.

A March 2007 private examination report shows that diagnoses 
of bilateral patellar tendonitis and degenerative joint 
disease (per X-ray study) were provided.  The veteran 
complained of bilateral knee pain.  Range of motion testing 
showed bilateral extension to 0 degrees, and flexion to 120 
degrees on the right and to 125 degrees on the left.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following:  Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
claimed lipoma disorder by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's hypertensive vascular disease (also referred to 
in the course of this appeal as hypertension) is evaluated as 
10 percent disabling.  Diagnostic Code (Code) 7101 was 
utilized.  Under 38 C.F.R. § 4.104, Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more or 
systolic blood pressure predominantly 200 or more. 
 Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

The veteran is currently in receipt of a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5024 for each of his knee disabilities.  Diagnostic Code 
5099 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. § 4.27 (2007).

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be evaluated for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5024.

Other criteria identified by other Diagnostic Codes involving 
the rating of a knee disability include Diagnostic Code 5257, 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability, where the knee will be rated as 10 
percent disabling when slight, and 20 percent disabling when 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Diagnostic Code 5259 (2007), where the removal of semilunar 
cartilage will be rated as 10 percent disabling if it is 
symptomatic.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Given the disability evaluations assigned the veteran's 
bilateral knee disorder, potentially additional applicable 
Diagnostic Codes provide ratings as follows.  If flexion of 
the knee is limited to 45 degrees, a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees, a 20 
percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2007), higher evaluations are warranted for varying degrees 
of ankylosis.  Ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that 
either of the veteran's knees, since March 5, 2004, has ever 
been ankylosed.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (38 
C.F.R. § 4.40) in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups."  Id.

Under 38 C.F.R. § 4.40 (2007), disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 (2007) provides as regards to 
the joints that the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2007).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

The veteran's Type II diabetes mellitus is currently rated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  This Code warrants a 20 percent rating when insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet are required.  A 40 percent rating requires 
insulin, restricted diet, and the regulation of activities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Analysis

Service Connection

Right Axilla Lipoma (Claimed as Liposarcoma)

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the totality of the record, 
however, the Board finds that the preponderance of the 
evidence is against finding that his claimed right axilla 
lipoma disorder is related to his military service.

The veteran seeks service connection for his right axilla 
lipoma (claimed as liposarcoma) based on a theory of 
entitlement that it resulted from his exposure to Agent 
Orange in Vietnam.  While the veteran served in Vietnam, and 
is presumed to have been exposed to Agent Orange, lipoma is 
not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.

Liposarcoma, however, is listed among the presumptive 
disorders set out as part of 38 C.F.R. § 3.309(e).  
Unfortunately, while a September 2001 private MRI report 
noted a clinical history of right axilla swelling and pain, 
and while the examiner commented that liposarcoma could not 
be excluded, the examiner additionally commented that it was 
less likely to be a liposarcoma.  No other medical records on 
file include a diagnosis of liposarcoma.  To this, the Board 
again notes that the veteran informed the undersigned in 
February 2007 that a biopsy of the lipoma in the 1990's was 
benign.  See page six of transcript.  Liposarcoma is defined 
as a malignant neoplasm (emphasis added).  STEDMAN'S MEDICAL 
DICTIONARY 987 (26th Ed. 1995).  Also, as reported above, as 
part of a September 2004 VA diabetes mellitus examination the 
examiner is shown to have commented that a 1999 biopsy of the 
lipoma had shown no malignancy.  

The veteran may still establish service connection for right 
axilla lipoma by competent and probative evidence showing 
that such disease is somehow related to service (including to 
Agent Orange exposure therein).  See Combee, supra.  He has 
not submitted any such evidence.

Though the veteran claims to have discovered his right axilla 
lipoma during his active military service, the first evidence 
of the veteran's lipoma was medically documented in 1993, 
about 25 years after his discharge from active duty.  Such a 
long interval of time between service separation and the 
earliest documentation of the lipoma is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The file does not 
contain any medical opinion or other competent medical 
evidence that supports the veteran's assertions.  Because he 
is a layperson, his own statements to the effect that he 
acquired a right axilla lipoma (claimed as liposarcoma) as a 
result of exposure to Agent Orange in service are not 
competent evidence.  See Espiritu, supra.  The preponderance 
of the evidence is against this claim; hence, it must be 
denied.

PTSD

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other independently verifiable evidence.  38 
C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or on 
verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the veteran's unverified stressors.

Although the veteran has identified the stressors noted 
above, he has not described the events therein with 
sufficient detail that a verification search by the U.S. Army 
and Joint Services Records Research Center (JSRRC) could be 
conducted.  The veteran was provided opportunities, including 
in January 2006, to provide more specific information, to 
include information concerning his claimed stressors.  
Unfortunately, the veteran has not replied with sufficient 
specific details of his claimed in-service stressors.  Here, 
the veteran could have, but did not, provided the detail 
necessary to assist the Board in verifying his alleged 
stressors.  While the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

As noted, the veteran did provide the Board with a compact 
disc at his February 2007 hearing.  The compact disc, 
entitled "Cindy & Friends Sing at 445 Junction," also 
includes a handwritten note taped onto it, which says "copy 
of reel to reel."  The veteran has alleged that this 
recording would support a finding that he came under enemy 
mortar fire while serving in Vietnam.  The Board has listened 
to this recording in its entirety; it is in excess of 60 
minutes.  While various songs can be heard on this compact 
disc, the audio quality is quite poor.  Songs from various 
artists, such as The Righteous Brothers, Ben E. King, and Sam 
and Dave are present.  Also discernable, at times, is the 
sound of voices in the background.  However, it can not be 
discerned who the people are making the sounds in the 
background.  More importantly, it cannot be ascertained when 
this recording was in fact recorded (the veteran claims that 
it was on New Years Eve 1967).  Also, contrary to the 
veteran's assertions, review of this audio recording does not 
tend to prove in any way that the veteran came under enemy 
fire at the time this recording was made.  

Though a VA medical professional in August 2006 provided a 
diagnosis of PTSD, and essentially noted that the disorder 
was related to the veteran's combat experiences in Vietnam, 
because there is no evidence independently verifying any in-
service stressor, service connection for PTSD is not 
warranted.  The Board also again observes that the service 
records do not go to prove the existence of such combat 
service by the veteran.  

The appellant is advised that he may attempt to reopen his 
claim at any time.  His claim would then be readjudicated 
based on the evidence available at that time.  The best 
evidence would be evidence that would independently verify 
his exposure to an inservice stressor.  At this stage, 
however, as the veteran did not serve in combat, there is 
insufficient evidence that independently verifies his claimed 
in-service stressors.

Increased Ratings

Hyperactive Vascular Disease

In this case, while acknowledging the finding of one isolated 
blood pressure reading of 220/120 taken at the time of a 
November 2006 VA orthopedic examination, at no time since 
March 5, 2003, during the appellate period have the veteran's 
blood pressure readings been predominately greater than 110 
diastolic or greater than 200 systolic.  Hence, the criteria 
for a rating in excess of 10 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 is not warranted.  The competent medical 
evidence of record, set out above, simply does not support a 
higher rating.

In reaching this decision the Board acknowledges that the 
appellant is on medication for his hypertension, and that his 
rating would likely be higher if he were not using 
medication.  The rating criteria, however, contemplate that 
the ratings are based on the disability that remains after 
treatment.  38 C.F.R. Part 4. 

Osgood-Schlatter's Disease of the Right and Left Knee

With the above criteria in mind, as to the veteran's 
bilateral knee disabilities since March 5, 2004, a review of 
VA orthopedic examinations conducted in September 2004 and 
November 2006 reveals that neither knee was manifested by 
evidence of slight instability or subluxation (other than by 
subjective complaints enunciated by the veteran in September 
2004 concerning the giving way of his right knee); flexion 
limited to 30 degrees; or extension limited to 15 degrees, 
even taking into account the veteran's complaints of pain.  
Accordingly, a disability evaluation in excess of 10 percent 
for the veteran's either the veteran's right or left knee 
disability was not in order for the period since March 5, 
2004.  

Range of motion studies in the record for the period since 
March 5, 2004, which provide findings with respect to factors 
that must be considered under DeLuca, are from the September 
2004 and November 2006 VA examinations.  There is no evidence 
in these respective VA examination reports that the veteran's 
flexion of either knee was limited to 30 degrees, or that his 
extension of either his right or left knee was limited to 15 
degrees.  

In light of the foregoing, and because neither of the 
veteran's knees has been ankylosed at any time since March 5, 
2004, an increased rating is not warranted based on a loss of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5260 
(2007).

Additionally, because extension of either knee is not limited 
to a compensable degree, an increased rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 is not warranted.  

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran has complained of pain as 
shown as part of both VA treatment records and examination 
reports, consideration of 38 C.F.R. §§ 4.40, 4.45 does not 
lead the Board to conclude that the functional loss he 
experienced in his knees equated to higher ratings under any 
pertinent Diagnostic Code.

While the September 2004 and November 2006 VA examiners noted 
that the claimant reported feeling pain in both of his knees, 
there were, for example, no objective findings of disuse 
atrophy to a little used part due to pain, etc.  In view of 
this fact, there is no schedular basis for an increased 
evaluation due to limitation of motion under DeLuca.

Indeed, even if the Board conceded that the veteran's 
bilateral knee pain resulted in disability that equated to an 
additional limitation of flexion and/or extension of several 
degrees, he would still need an additional loss of motion to 
warrant an increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology did not equate to the criteria for a 
higher evaluation under the Diagnostic Codes 5256, 5260, or 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, during the period under 
review the record includes the above-cited VA medical 
evidence.  The record is devoid of objective evidence of 
recurrent subluxation or lateral instability.  The VA 
examiner in September 2004 specifically found neither laxity 
nor instability associated with either knee, and the VA 
examiner in November 2006 specifically observed the lack of 
instability in both of the veteran's knees.  In the absence 
of such specific findings, separate ratings under Diagnostic 
Code 5257 are not warranted (2007).

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statement to the RO (see VA 
Form 9, dated in January 2005), his statements to VA 
clinicians, or his provided testimony to the undersigned.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu, supra.  Therefore, these 
statements, addressing the clinical severity of the 
claimant's disability, are not probative evidence as to the 
issues on appeal.

Type II Diabetes Mellitus

As noted above, where diabetes requires insulin or oral 
hypoglycemic agent and diet, a 20 percent rating is 
warranted.  The next higher, 40 percent, rating requires that 
in addition to insulin and restricted diet, regulation of 
activities must be necessary.  It is well established by the 
record that the veteran takes oral hypoglycemic agents, 
insulin, and has a restricted diet prescribed.

Consequently, the critical question remaining is:  Does the 
veteran's diabetes require regulation of activities?  Review 
of the voluminous evidentiary record is devoid of a medical 
finding which supports such a finding.  The evidentiary 
record, in pertinent part, shows that in August 2006 the 
veteran reported walking two times a week for purposes of 
exercise (see VA progress note), and in the course of the 
veteran's September 2004 VA diabetes mellitus examination it 
was reported that the veteran had worked as a mechanic for 
many years.  While it was reported that the grip of his right 
hand had been decidedly worse and that his writing was bad, 
at no point in the course of the examination, or, for that 
matter, at no other time, is it shown that due to his 
service-connected Type diabetes mellitus disorder is the 
veteran required to regulate his activities.  To this, the 
Board observes that in the course of an October 2006 VA 
hypertension examination the examiner commented that the 
veteran has never had to restrict his activity.

The medical findings of record correlate closely with the 
criteria for a 20 percent rating for diabetes mellitus.  
Regulation of activities required for the next higher rating 
is not shown.  Consequently, a rating in excess of 20 percent 
is not warranted.

Helpless Child Benefits on the Basis of Permanent Incapacity
for Self-Support Before Attaining the Age of 18

The veteran argues that as his daughter suffered from a 
mental disorder prior to her 18th birthday, he should be 
awarded his helpless child claim.  See October 2005 NOD.  

A January 1999 private psychiatric report shows that the 
veteran's daughter, K.J., was at that time 22 years old.  The 
Board parenthetically observes that as part of a VA Form 21-
686c, Declaration of Status of Dependents, the veteran 
reported that his daughter, K.J., was born on June [redacted], 1976.  
It was noted that she was a participant in the ACT program 
for little over a year after suffering her first psychotic 
break which occurred while she was attending college.  It was 
specifically reported that K.J. was in her third year of 
college when she had an acute psychotic break.  
Schizoaffective disorder, bipolar type, was diagnosed.  

K.J. was afforded a private psychiatric evaluation in January 
2002.  The examination report includes a diagnosis of bipolar 
disorder.  She was noted to be 25 years old at the time of 
the examination.  The report noted that she claimed that her 
first psychotic break occurred in September 1996.  Following 
treatment, she informed the examiner that she returned to 
college.  

A January 2005 letter from Douglass Community Association, 
and completed by a clinical social worker, notes that it 
appeared from K.J.'s records and history statements that the 
onset of her mental illness began in the fall of 1994 when 
she had a depressive episode at Tuskegee Institute causing 
her to drop out of school.  It was added that she was later 
diagnosed with bipolar and schizophrenia when hospitalized.  
While supporting records were not included to support this 
medical provider's opinion, the Board notes that K.J., in the 
fall of 1994, would have exceeded the age of 18.  

A statement from the veteran's daughter, K.J., received by VA 
in October 2005, shows that she claimed to have informed her 
high school guidance counselor of her personal difficulties, 
the best way she knew how.  She noted that at that time she 
was internally afraid and emotionally numb.  She added that 
the counselor had assisted her in obtaining a college 
scholarship. 

At the time of the hearing before the Board, the veteran 
testified that his daughter (K.J.) had done well until the 
10th and 11th grades, at which time she was an "A" student.  
See page 43 of transcript.  He said her grades later dropped 
to C's and D's.  See page 44 of transcript.  He added that 
her first psychiatric-based breakdown occurred two months 
after she turned 18 years old, following which she dropped 
out of school.  See page 45 of transcript.  The veteran 
reported that his daughter was hospitalized for psychiatric 
problems in 2005.  See page 47 of transcript.  The veteran 
essentially argued that his daughter had psychiatric symptoms 
before she turned 18 years old, and that these symptoms led 
to the development of her later diagnosed psychiatric 
problems.  See page 48 of transcript.  

A letter dated in March 2007 supplied VA by a private mental 
health specialist is of record.  Review of this letter shows 
that the veteran's daughter, K.J., had been a patient since 
September 2004.  K.J. was noted to have informed the medical 
providers that much of her symptomatology began presenting 
itself in her early high school career causing impairments in 
school performance, interpersonal relationships, and 
development.  The Board here observes that review of high 
school transcripts of record show grade point averages of 
approximately 2.7, and that K.J. graduated from high school 
in June 1994.  K.J. subsequently was enrolled in college.  
The mental health specialist opined that it was quite common 
for patients with bipolar disorder to see symptom onsets 
prior to the age of 18.  She added that while K.J. was 
officially diagnosed when she was 20 years old, following 
review of K.J.'s biopsychosocial history and personality 
presentation, it was quite evident that her mental health 
impairments began at an earlier age.  At what exact early age 
was not specified by the medical provider.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years. Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through her or her own efforts by reason of physical 
or mental defects. The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case. Rating criteria applicable to disabled veterans are not 
controlling. Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that she or she is not 
incapable of self-support. Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that she or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases [it] should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

As noted the veteran's daughter, K.J, was born in June 1976.  
Her 18th birthday was therefore in June 1994.  Records on 
file show that K.J. graduated from high school in June 1994 
(about eight days following her 18th birthday).

The medical evidence establishes that K.J.'s psychiatric 
disability was first diagnosed after her 18th birthday.  At 
his February 2007 hearing conducted by the undersigned the 
veteran essentially conceded that his daughter had suffered 
her first psychotic break shortly after turning 18 years old, 
but argued that her psychiatric-based symptoms which likely 
occurred before she turned 18 led her to develop her later 
psychiatric-based difficulties.  See page 48 of transcript.  

However, whether or not K.J. had a diagnosed psychiatric 
disorder before reaching the age of 18, or whether she had 
symptoms which were eventually diagnosed as such, is not 
dispositive of the issue.  Here, the competent clinical 
evidence of record clearly fails to demonstrate that at the 
time of K.J.'s 18th birthday she suffered from a physical or 
mental defect rendering her permanently incapable of self-
support.  No medical professional has indicated that she was 
permanently incapable of self-support by age 18, either 
physically or mentally.  To the extent that such assertion is 
made by the veteran, the Board notes that the lay statements 
are insufficient to find that K.J. was incapable of self-
support prior to age eighteen, as he is a lay person, and not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The failure to establish permanent incapacity for self-
support prior to the 18th birthday of the appellant's 
daughter, K.J., is dispositive.  See Bledsoe v. Derwinski, 1 
Vet. App. 32 (1990).  Since the record contains no evidence 
establishing such incapacity at a time before, or on, K.J.'s 
June 1976 18th birthday, entitlement to recognition of the 
veteran's daughter as a "child" based on permanent 
incapacity for self-support has not been established.

For all of these instant matters, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for right axilla lipoma, 
claimed as liposarcoma, is denied.

Entitlement to service connection to PTSD is denied.  

A rating in excess of 10 percent for hypertensive vascular 
disease from March 5, 2003, is denied.  

A rating in excess of 10 percent for Osgood-Schlatter's 
disease of the right knee from March 5, 2004, is denied.  

A rating in excess of 10 percent for Osgood-Schlatter's 
disease of the left knee from March 5, 2004, is denied.  

A rating in excess of 20 percent for Type II diabetes 
mellitus is denied.  

Entitlement to recognition of the veteran's daughter, K.J., 
as a helpless child based upon having permanent incapacity 
for self-support prior to age 18 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


